DETAILED ACTION
Notice to Applicant
Claims 1-12 are pending and are examined herein. This is the first action on the merits.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 4 is objected to because of the following informalities:  the phrase “rotatable positioned” seems to be a typo for “rotatably positioned.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 6 refers to “the torsion spring” which has no antecedent basis. Although “a torsion spring” is referred to in claim 5, claim 6 depends on claim 4.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsuyasu (DE 102019104238 to Mitsuyasu et al., the Office cites to provided machine English translation).
	Regarding Claim 1, Mitsuyasu teaches:
a battery unit comprising a battery, a first engaging portion 62, a second engaging portion 72 disposed on an end portion of the battery, the second engaging portion 72 being rotatable along a surface of the end portion from a pivot point defined by the fastener and leaf bend shape at the opposite end of movable member 73 (Figs. 6-8, para 0078)

    PNG
    media_image1.png
    534
    780
    media_image1.png
    Greyscale

a battery holding unit 12 that removably holds the battery comprising a holding member 18 configured to engage with the first engaging portion 62 to hold the battery unit at a first position or to engage with the second engaging portion 72 to hold the battery unit at a second position (compare Fig. 6 vs. Fig. 8)
wherein when the holding member 18(25) and the first engaging portion 62 relatively move away from each other along a disengagement direction thanks to cam mechanism 26, the battery unit moves along a detachment direction (i.e. vertically in Figs. 6-8) from the first position to the second position at which the holding member 18(71) engages with the second engaging surface (paras 0045-0051), and the second engaging portion 72 is allowed to rotate along the surface of 60 to disengage from the holding member 18 so that the battery unit moves again along the detachment direction to be removed from the battery holding unit (e.g. para 0064)
	Regarding Claim 2, Mitsuyasu teaches:
a lock device 24 disposed on the battery holding unit 12 to couple with the holding member 18(25/26); when in a locked state the holding member and the first engaging portion are immovable, and when unlocked, the cam 26 moves the holding member 18(25) along the disengagement direction to disengage from the first engaging portion (para 0078, Figs. 6-8)
	Regarding Claim 3, Mitsuyasu teaches:
wherein the battery unit comprises a movable member 73 with the second engaging portion 72 disposed at one end, and an “operation portion” that operates by spring rotation around a pivot disposed at the other end to move (see Figs. 6-8)
	Regarding Claim 4, Mitsuyasu teaches:
a positioning portion disposed on the end portion with the movable member 73 rotatably positioned on the position portion (Figs. 6-8)
	Regarding Claim 7, Mitsuyasu teaches:
a restriction portion, within the broadest reasonable interpretation of the phrase, disposed on the end portion that blocks rotation of the movable member 73 from e.g. rotation clockwise (see angular step near pad 72 in the Figs.)
	Regarding Claim 8, Mitsuyasu teaches:
wherein the restriction portion is an “angular block with two adjacent sides” within the broadest reasonable interpretation of the phrase, and wherein the movable members covers the block (see Fig. 6-8 and 11)
	Regarding Claim 9, Mitsuyasu teaches:
wherein the battery unit comprises “protrusion portions” disposed on the end portion that protrude toward the battery holding unit to define a space for accommodating the second engaging portion on the end portion (see e.g. side members on either side of 73 in Fig. 11)
	Regarding Claim 11, Mitsuyasu teaches:
a resilient member 84 disposed on the battery holding unit, wherein when the engaging member disengages from the first engaging portion or the second engaging portion, the resilient member provides a restoring force to push the battery unit to move along the detachment direction (Fig. 20)

    PNG
    media_image2.png
    769
    555
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyasu (DE 102019104238 to Mitsuyasu et al., the Office cites to provided machine English translation) in view of Shimoda (US 2018/0006278 to Shimoda et al.).
	Regarding Claim 10, Mitsuyasu does not teach:
cushion members disposed on the protrusion portions 
	Shimoda, however, from the same field of invention, regarding a battery holder for a vehicle, teaches providing cushions of elastic material on supports at an interface between a holder and a battery unit (Fig. 16, para 0070). Although Shimoda teaches placing the cushions on the battery holder rather than the battery, Shimoda is interpreted to teach the general principle of applying cushions at the interface therebetween. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to apply elastic cushions to either the battery holder or the battery to cushion and provide a kind of interference fit at the interface of the two components. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuyasu (DE 102019104238 to Mitsuyasu et al., the Office cites to provided machine English translation) in view of Shimoda (US 2018/0006278 to Shimoda et al.) in view of Dudding (US 2009/0256328 to Dudding et al.).
	Regarding Claim 12, Mitsuyasu teaches:
a bracket 106 wherein the battery holding unit is mounted on the bracket and the pad is disposed between the bracket and the resilient member to define a distance between the battery holding unit and the bracket (Figs. 16-18, para 0075)
	Mitsuyasu does not explicitly teach:
a pad disposed between the bracket and the leaf spring
	Such pads were common in the leaf spring art, however, for absorbing spring stresses at the point of connection. Dudding, for example, relating to a leaf spring bracket, teaches elastic members 14/18 between the bracket portions of a clamp (see Figs.). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In the instant case, it would have been obvious to provide a pad between the leaf spring and the bracket of Mitsuyasu to absorb stresses from what effectively becomes a leaf spring when hanging off an angular edge, as the spring mechanism is shown in Fig. 21. Alternatively, it would have been obvious to simply use a leaf spring, since leaf springs were substitutable equivalents for circular compression springs, and to use a pad according to a substantially similar rationale. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 requires a torsion spring between the movable member and the positioning portion on the face of the end portion of the battery unit, wherein when external force is not exerted on the spring, the first engaging portion and the second engaging potion are maintained close together, but when external force is exerted on the spring, the second engaging portion rotates away from the first engaging portion. The prior art of record teaches leaf springs as movable members that have a rotational axis perpendicular to the disengagement direction and wherein the battery unit end face has first engaging portions and second engaging portions that are far apart with no force, and swing closer together to pop the battery out (see Figs. 6-8 of Mitsuyasu). There is no motivation or teaching in the prior art for using a torsion spring to the claimed effect, and so claim 5 appears to be both novel and non-obvious. See also US 2019/0165347 which teaches a similar two-stage (un)fastening method for a battery and holder, but does not teach a torsional spring. See also US 2022/0161891 to Bock et al. which has a rotational component but no torsional spring, and operates under a different set of principles. CN 208056874 made of record in the IDS filed 6/8/2022 also includes a rotational component for a movable member but does not use a rotational spring in combination with the other claimed features of claim 5. Also relevant the general state of the art is US 2010/0237585. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723